Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claim 1-7, 9-11, 16-18, and 22-23 are allowable. Claims 12-15, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species I-VII, as set forth in the Office action mailed on 9 May 2016, is hereby withdrawn and claims 12-15 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

John Guynn on 21 Apr 2021.

The application has been amended as follows: Please amend claims 1, 8, 11, 17, 18, and 23 submitted 18 Jul 2020 as follows:
1. (Currently Amended) An adjustable weight striking device, comprising: 
a body comprising a material having a density less than about 4.9 g/cm3 and having a working end and a second end opposite the working end; 
a handle extending laterally from the body at a location between the working end and the second end of the body and comprising a material having a density less than about 4.9 g/cm3; 
a striking tool disposed at the working end of the body, the striking tool having a maximum width; 
a platform forming the second end of the body, the platform having a perimeter region and center region that does not protrude beyond the perimeter region to facilitate placement thereon of a weighting material that covers and extends outwardly from at least the center region of the platform in order to temporarily increase the weight of the device and increase striking force during use, wherein the platform has a width greater than the width of the striking tool to facilitate placement on the platform of the weighting material having a width greater than the width of the striking tool; and 
further comprising one or more flexible straps fastened at one end to the platform.

11. (Currently Amended) An adjustable weight striking device as in claim [[8]]1, wherein the one or more flexible straps can be wrapped around the weighting material on top of the platform and include one or more locks or clasps for securing the one or more straps during use and loosening the one or more straps to permit removal of the weighting material from the platform.
17. (Currently amended) An adjustable weight striking device, comprising: 
a body comprising a material having a density less than about 4.9 g/cm3 and extending along a longitudinal axis between a working end and a second end opposite the working end; 
a handle extending laterally from the body at a location between the working end and the second end of the body and comprising a material having a density less than about 4.9 g/cm3; 
a plurality of selectively attachable and removable striking tools configured for selective attachment to and removal from the working end of the body, wherein each selectively attachable and removable striking tool has a striking surface that is flat, curved or pointed; 
a platform at the second end of the body and having an external surface transverse to the longitudinal axis of the body and facing away from the working end of the body, the platform having a perimeter region and a center region that does not protrude beyond the perimeter region; and 
one or more straps  wherein the one or more straps are fastened at one end to the platform.
18. (Currently Amended) An adjustable weight striking device as in claim 17, wherein the striking surfaces of the striking tools provide[[s]] one of a functionality of a mallet, hammer, sledge hammer, pick, hatchet, or axe.
23. (Currently Amended) An adjustable weight striking device, comprising: 
a body comprising a material having a density less than about 4.9 g/cm3 and extending along a longitudinal axis between a working end and a second end opposite the striking end; 
a handle comprising a material having a density less than about 4.9 g/cm3 and extending laterally from the body at a location between the working end and the second end of the body; 
a striking tool disposed at the working end of the body; 
a platform at the second end of the body, the platform having an external surface that is substantially flat and devoid of a central protrusion, that is transverse to the longitudinal axis of the body, and that faces away from the striking tool for placement of weighting material on the external surface; and 
 further comprising one or more flexible straps fastened at one end to the platform.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Nau (US 2005/0115365) appears to be the closest prior art and discloses a striking device with a body, handle, striking tool, and platform with a width greater than the striking tool. While not . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091.  The examiner can normally be reached on M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723